 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Gentleman Marshall as AGENT obo His                Case No.: 18-CV-2551-GPC-JLB
     Granted Federal Franchise MARSHALL
12
     PFEIFFER Known as #222703407-                      ORDER DENYING PLAINTIFF’S EX
13   g38455581,                                         PARTE APPLICATION FOR
                                       Plaintiff,       TEMPORARY RESTRAINING
14
                                                        ORDER
15   v.
                                                        [ECF No. 4.]
16   GENERAL MOTORS/ CORPORATION
     SERVICE COMPANY; ALLY
17   FINANCIAL INC/ CORPORATION
18   SERVICE COMPANY; FEDERAL
     HOME LOAN MORTGAGE
19   CORPORATION/AGENT; THE BANK
20   OF NEW YORK MELLON
     CORPORATION/AGENT,
21
                                    Defendants.
22
23
           Before the Court is pro se Plaintiff Marshall Pfeiffer’s (“Plaintiff’s”) emergency ex
24
     parte application for a temporary restraining order (“TRO”) (ECF No. 4.)            Having
25
     considered the Plaintiff’s application, and the applicable law, the Court DENIES the
26
     application for a TRO.
27
     //
28
                                                    1

                                                                               18-CV-2551-GPC-JLB
 1                                       BACKGROUND
 2          In 2008, Plaintiff executed a promissory note to Homecomings Financial LLC for a
 3   mortgage loan of $475,000, secured by a Deed of Trust on his property located at 4384
 4   Mississippi Street, El Cajon, California. As a result of a series of complicated transfers
 5   involving the defendants referenced in the caption of this case (“defendants”), that loan
 6   came to be in the possession of defendant Qualified Loan Service Corporation (“Qualified
 7   Loan”).
 8          According to Plaintiff, Quality Loan filed a Notice of Default against his property
 9   on June 28, 2018. Thereafter, on October 8, 2018, Quality Loan filed a Notice of Trustee’s
10   Sale as to Plaintiff’s property with the San Diego County Recorder. That Notice stated that
11   Plaintiff was in default, and that a public auction as to his property would be held on
12   November 9, 2018, at 9:00AM, to address Plaintiff’s debts.
13          On November 7, 2018, Plaintiff filed a complaint in the instant case against
14   defendants, alleging common law fraud, violations of the Fair Debt Collection Practices
15   Act, and noncompliance with California Commercial Code. (ECF No. 1.) Plaintiff’s
16   complaint also sought declaratory and injunctive relief with regards to the impending
17   foreclosure sale. Although it is not perfectly clear from Plaintiff’s moving papers, it
18   appears that he contends that defendants have improperly documented or notified him of
19   the various transfers of his loan. As a result, Plaintiff claims he has no way to verify the
20   legitimacy of the claimed note holder—i.e., Qualified Loan. He insists that because he was
21   “under no[] obligation to pay anything to an unverifiable Party making an unverifiable
22   Claim,” the notice of default and resulting notice of sale are improper. (ECF No. 1-2, at
23   12.)
24          On November 9, 2018—i.e., the day of the scheduled foreclosure sale—Plaintiff
25   presented the Court with the present ex parte application for a TRO. (ECF No. 4.) Plaintiff
26   seeks to restrain Quality Loan and New Penn Financial d/b/a Shellpoint Mortgage
27   Servicing LLC, another named defendant, from “engaging in any Sale, Auction or
28   Foreclosure of Movant’s Home known as 4382-4384 Mississippi Street.” (Id. at 1). The
                                                  2

                                                                                18-CV-2551-GPC-JLB
 1   request fails under the analysis applicable to ex parte requests and also does not meet the
 2   requirements for a TRO. As such, the Court denies the application.
 3                                            ANALYSIS
 4          A. Ex Parte Applications
 5          To justify ex parte relief, a party must show two things: “First, the evidence must
 6   show that the moving party’s cause will be irreparably prejudiced if the underlying
 7   motion is heard according to regular noticed motion procedures. Second, it must be
 8   established that the moving party is without fault in creating the crisis that requires ex
 9   parte relief, or that the crisis occurred as a result of excusable neglect.” Mission Power
10   Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
11          Plaintiff has alleged that, absent the TRO, he will suffer irreparable damage in the
12   form of losing his home and becoming homeless as a result. (ECF No. 1, at 5; ECF No.
13   4, at 2.) The first factor is met.
14          The second looks to the “creation of the crisis,” and asks whether “parties . . . have
15   failed to present requests when they should have.” Id. at 493 (quoting In re
16   Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal. 1989)); accord AF Holdings LLC
17   v. Doe, No. 12CV01525 LAB RBB, 2012 WL 5304998, at *3 (S.D. Cal. Oct. 24, 2012).
18   Plaintiff cannot satisfy this second requirement.
19          Although the Court notes that Plaintiff proceeds pro se, Plaintiff is not without
20   fault in creating the claimed emergency that led to his application for a TRO. Indeed, the
21   claimed emergency did not arise as a result of his excusable neglect. As his complaint
22   makes clear, Plaintiff was put on notice of a potential foreclosure action as early as June
23   28, 2018, when Quality Loan notified him of his default. That potential crystalized into
24   an actual notice of sale on October 8, 2018, when Qualified Loan recorded the upcoming
25   public auction. In light of this chronology, Plaintiff could have sought injunctive relief
26   much earlier than when he did. There was a gap of approximately one month during
27   which time Plaintiff might have petitioned the Court for appropriate action. Plaintiff
28   provides no justification for failing to raise the issue at an earlier juncture and cannot
                                                    3

                                                                                  18-CV-2551-GPC-JLB
 1   satisfy the second requirement for ex parte relief.
 2         B. Temporary Restraining Orders
 3         The standard for issuing a TRO is similar to the standard for issuing a preliminary
 4   injunction and requires that the party seeking relief show either “(1) a combination of
 5   likelihood of success on the merits and the possibility of irreparable harm, or (2) that
 6   serious questions going to the merits are raised and the balance of hardships tips sharply in
 7   favor of the moving party.” Homeowners Against the Unfair Initiative v. Calif. Building
 8   Industry Assoc., 2006 WL 5003362, *2, 2006 U.S. Dist. LEXIS 97023, *4 (S.D.Cal. Jan.
 9   26, 2006) (citing Immigrant Assistance Project of the L.A. County of Fed’n of Labor v.
10   INS, 306 F.3d 842, 873 (9th Cir. 2002)). The underlying purpose of a TRO is to preserve
11   the status quo and prevent irreparable harm before a preliminary injunction hearing may
12   be held. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers,
13   415 U.S. 423, 439 (1974).
14         Federal Rule of Civil Procedure 65(b) provides that a court may issue a TRO without
15   notice to the adverse party in limited circumstances where “specific facts in an affidavit or
16   a verified complaint clearly show that immediate and irreparable injury, loss, or damage
17   will result to the movant . . . .” FED. R. CIV. P. 65(b)(1)(A). The movant must also certify
18   in writing any efforts made to give notice of the TRO and the reasons why it should not be
19   required. FED. R. CIV. P. 65(b)(1)(B). Although the restrictions imposed are stringent, they
20   “reflect the fact that our entire jurisprudence runs counter to the notion of court action taken
21   before reasonable notice and an opportunity to be heard has been granted both sides of a
22   dispute.” Granny Goose, 415 U.S. at 438–39.
23         Here, the Court need not reach the merits of Plaintiff’s request for a TRO because
24   he has failed to satisfy the requirements of Rule 65(b)(1)(B). Plaintiff’s application
25   certifies that he mailed a copy of his emergency motion for a TRO to both New Penn
26   Financial and Quality Loan. (ECF No. 4, at 4.) However, given that the notice of the TRO
27   was mailed on the day as the Court was asked to act upon the request for the same, and in
28   the absence of an indication of the delivery speed of the mailings, the Court finds that there
                                                    4

                                                                                   18-CV-2551-GPC-JLB
 1   was no notice provided to the defendants, and no adequate justification for its absence. As
 2   explained previously, the alleged violations by New Penn Financial and Quality Loan were
 3   known to Plaintiff as early as June 28, 2018 and no later than October 8, 2018. The Court
 4   espies no explanation in Plaintiff’s filings for this delay, nor any reason to excuse it.
 5           Nor is Plaintiff’s statement—that he had emailed the motion for a TRO to three email
 6   addresses—sufficient to demonstrate notice. (ECF No. 4, at 2.) One of the emails is
 7   addressed to “lossmitigation@shellpointmtg.com,” which the Court surmises might
 8   correspond to someone at Shellpoint Mortgage Servicing/New Penn Financial. (Id.) The
 9   other     emails     listed    are     addressed       to    “info@mccarthyholthus.com”            and
10   “legalresolution@mccarthyholthus.com.” (Id.) Plaintiff has not endeavored to explain who
11   monitors these emails, how they are related to the TRO, and whether emailing the motion
12   for TRO to those addresses would be reasonably calculated to reach the defendants at issue.
13   Without this information, the Court is not prepared to rule that notice has been given.
14           The Court finds that the record does not support a finding that a TRO must issue
15   immediately without notice and an opportunity to respond being afforded to the non-
16   moving parties.1
17                                             CONCLUSION
18           For the foregoing reasons, the Court finds that Plaintiff has not made a clear showing
19   that he is entitled to the extraordinary remedy of a TRO. Winter, 555 U.S. at 22. The Court
20   therefore DENIES Plaintiff’s application. (ECF No. 4.)
21           IT IS SO ORDERED.
22   Dated: November 13, 2018
23
24
25
26
     1
             Moreover, the Court queries whether the application to enjoin the auction is moot. The Notice of
27   Trustee’s Sale advised that the time of the public auction would be November 9, 2018, at 9:00AM. If
     the auction proceeded according to plan, then a TRO, submitted for the first time after the Opening
28   Hours of the Court on that same day, would more than likely be moot.
                                                        5

                                                                                         18-CV-2551-GPC-JLB
